Citation Nr: 1126097	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and depression.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to June 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A transcript of that hearing is associated with the claims file.

In addition, the Board notes that the Veteran submitted an original claim for service connection for depression as well as a claim to reopen a previously submitted claim for service connection for bipolar disorder.  The medical evidence demonstrates that he has been diagnosed with various psychiatric disorders, which may arise from the same symptoms for which the Veteran was seeking benefits.  Therefore, the claim for service connection, on the merits, as reflected on the title page of this decision, was broadened to include service connection for a psychiatric disorder, to include depression and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).   

The issue of entitlement to service connection for a psychiatric disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for bipolar disorder was initially denied by the RO in March 1997.  

2.  The Veteran sought to reopen his service connection claim for bipolar disorder in October 2004, but the RO denied the claim in July 2008 on the basis that he failed to submit new and material evidence in support of his claim.

3.  The additional evidence presented since the March 1997 rating decision raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, to include bipolar disorder.


CONCLUSION OF LAW

The additional evidence received since the March 1997 RO decision is new and material; thus, the requirements to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable finding with regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bipolar disorder, and the finding that a remand for additional development of the claim on the merits is required, the Board finds that no further discussion of VCAA compliance is warranted at this time.

New and Material Evidence

For petitions to reopen a claim based on new and material evidence, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

If the Board finds that new and material evidence has not been submitted, then the analysis must end, as further analysis is neither required nor permitted.  See Barnett v. Brown, 83 F.3d 1380, 1383-4.  If, however, there is new and material evidence, then VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108. 

The Veteran's original claim for bipolar disorder was initially denied by means of a March 1997 rating decision.  At that time, the Veteran's service treatment and personnel records as well as VA outpatient reports dated from 1988 through 1996 were of record.  A review of the Veteran's personnel records demonstrates that he was confined at hard labor for six months during his period of service.

VA outpatient reports, dated in October 1988, indicate that the Veteran was treated for polysubstance abuse and a possibility of depression was also noted.  The Veteran was hospitalized from August 1989 to September 1989.  The discharge note indicated a history of heavy alcohol intake dating by to the 1960's and cocaine and crack usage in the past 11/2 years.  He endorsed vague suicidal and homicidal ideation as well as feelings of depression.  He indicated that he recurrent episodes of depression dating back to the 1960's with episodes of feeling high where he would not sleep for days and spent money impulsively.  By March 1994, the Veteran had attempted suicide on one occasion and had a history of four psychiatric hospitalizations.  At that time, the examiner's impression was polysubstance dependence and organic mood disorder.  In February 1995, a VA examiner noted a history of bipolar disorder, dating back to 1987, and the Veteran was also diagnosed as having major depression.

In March 1997, the RO held that service connection for bipolar disorder was not warranted.  The RO noted that there was no medical evidence containing a diagnosis of or mention of bipolar disorder in the Veteran's service treatment records.  The Veteran was notified of this decision and did not appeal in a timely manner.  The March 1997 decision is final based upon the evidence then of record. 38 U.S.C.A. § 7105.

The Veteran sought to reopen the current service connection claim in October 2004.  The RO denied the claim by way of a July 2008 rating decision on the basis that no new and material evidence had been submitted.  Specifically, the RO stated that the additional VA outpatient notes associated with the record were new, but they did not relate to an unestablished fact necessary to substantiate the claim.  The Veteran timely perfected this appeal. 

The RO's March 1997 denial of the Veteran's claim is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in the RO's March 1997 decision, new and material evidence would consist of competent evidence indicating the Veteran's bipolar disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

New and material evidence is necessary to reopen the claim.  The evidence received subsequent to the March 1997 decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the RO's actions, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

During the years since the RO's March 1997 denial of his claim, additional VA outpatient records have been associated with the claims file and the Veteran has submitted additional claims for service connection for a personality disorder and posttraumatic stress disorder (PTSD), which have been denied.  In connection with a claim for service connection for PTSD, the Veteran was afforded a VA examination in October 1996.  At that time, the examiner was reluctant to render a diagnosis of PTSD because he believed that the more appropriate diagnosis was bipolar disorder with paranoid ideation, which began during his solitary confinement while stationed at Fort Bliss, Texas.  These October 1996 VA examination findings were not mentioned in the March 1997 rating action.  It is unclear whether that report was of record in the claims file as of the date of the March 1997 decision.  In this regard, the Board notes that the claims file is not arranged in chronological order.  In April 2011, the Veteran testified that he began experiencing feelings of depression while on active duty.  Thereafter, his feelings of depression resulted in his present day bipolar disorder.  

As it appears that the October 1996 VA examination report was not contemplated in the March 1997 rating decision and the Veteran has testified that he has experienced psychiatric difficulties since his period of service, the Board finds that this newly submitted evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  The Veteran provided information that has never been provided or contemplated and directly relates to whether his bipolar disorder was incurred during service, which was the main reason his claim was denied by the RO in March 1997.

For these reasons the Veteran's claim for service connection for bipolar disorder is reopened.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for bipolar disorder is reopened, and to this extent the Veteran's appeal is granted.


REMAND

The Board finds that additional development is required before a decision can be rendered on the merits of the claims for service connection for a psychiatric disorder, to include bipolar disorder and depression, and a lumbar spine disorder.  The Board notes that the Veteran has submitted multiple claims for various psychiatric disorders, to include bipolar disorder and depression.  Although the issue on appeal has been characterized as entitlement to service connection for bipolar disorder, the Veteran is deemed to be claiming entitlement to service connection for psychiatric symptomatology regardless of the diagnosis.  Hence, his claim encompasses entitlement to service connection for a psychiatric disability, regardless of the diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the claims file shows that the Veteran is receiving Social Security Administration (SSA) benefits.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claims, the duty to assist requires VA to attempt to obtain these records.

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO/AMC should try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination.

With regards to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that there is sufficient competent evidence of record (as discussed above) to warrant a VA examination for the purpose of diagnosing any current psychiatric disability and obtaining an etiology opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for service connection for a lumbar spine disorder, a review of the service treatment records demonstrates one complaint regarding his back.  In February 1967, while lifting boxes, the Veteran thought he had strained his back.  He felt a vague feeling when he lifted things, under the scapula.  Physical examination demonstrated full range of motion and there was no evidence of muscle spasms or tenderness.  The examiner's impression was no pathology.  Subsequently, in his March 1968 separation examination, the Veteran denied any history of recurrent back pain or arthritis or bone deformity  and clinical evaluation of the spine was within normal limits.  The Veteran, however, testified, in April 2011 that he injured his back during a skiing accident while stationed in Alaska, and that since then, he has experienced difficulties with his back.  As the Veteran contends he has a current lumbar disorder that had its onset during his period of active service, the Board finds that a more contemporaneous VA examination with a nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied on concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

2.  Schedule the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  The examiner should be advised if there is credible evidence establishing that the Veteran engaged in combat or otherwise supporting any of his reported stressors and should be informed of the places, types, and circumstances of the Veteran's service.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should report a multi-axial diagnosis, identifying all current psychiatric disorders.  As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  Any opinion expressed must be accompanied by a complete rationale.

3.  Schedule the Veteran for a VA orthopedic/joints examination by a physician with appropriate expertise to determine the nature and etiology of any currently present lumbar spine disorders.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether any current low back disorder is at least as likely as not etiologically related to the Veteran's active service.  

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


